Citation Nr: 1207329	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  02-01 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1973. 

This matter comes before the Board of Veterans' Appeals  (Board) from a September 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for prostate cancer, to include as a result of exposure to ionizing radiation.  The Board remanded the claim for further development in January 2003, October 2004, November 2005, and January 2008.  In November 2005, the Veteran testified before the undersigned at a personal hearing

In August 2009, the Board denied the Veteran's claim. The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, an April 2010 Order vacated the Board's decision and remanded the matter for compliance with the instructions in the Joint Motion for Remand.

In September 2010, the Board remanded this matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Since the issuance of the December 2011 supplemental statement of the case, the Veteran has submitted additional evidence in support of his claim, including a January 2012 letter from [redacted] who provided a favorable lay opinion.  Mr. [redacted] also noted that he participated in OPERATION PLUMBOB and he was a former member of the Veterans Advisory Board for Dose Reconstruction. That newly submitted evidence has not yet been considered by the RO.  Nor has the Veteran submitted a waiver of initial RO review with respect to that additional evidence. 38 C.F.R. §§ 19.37, 20.1304 (2011).  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the newly submitted evidence, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  To ensure that VA meets its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the Veteran's claim should be reviewed with consideration of all evidence received since the last RO adjudication. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

Readjudicate the Veteran's claim for service connection for prostate cancer, to include as a result of exposure to ionizing radiation, with consideration of all evidence received since the most recent supplemental statement of the case.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

